In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 06-3583
UNITED STATES OF AMERICA,
                                             Plaintiff-Appellee,

                               v.

ANTONIO TORRES,
                                        Defendant-Appellant.
                        ____________
           Appeal from the United States District Court
             for the Western District of Wisconsin.
            No. 06 CR 116—John C. Shabaz, Judge.
                        ____________
   SUBMITTED FEBRUARY 7, 2007—DECIDED MARCH 29, 2007
                        ____________



  Before COFFEY, RIPPLE and WILLIAMS, Circuit Judges.
  PER CURIAM. Antonio Torres pleaded guilty to conspir-
acy to possess and distribute cocaine. Mr. Torres appealed
but his counsel moved to withdraw because he could not
find a nonfrivolous issue for appeal. See Anders v. Califor-
nia, 386 U.S. 738 (1967). The court has reviewed counsel’s
brief, in which counsel considers whether Mr. Torres could
challenge his guilty plea by claiming that the district court
failed to comply fully with Rule 11 of the Federal Rules of
Criminal Procedure. But counsel’s brief does not disclose
the degree to which counsel consulted with Mr. Torres
2                                              No. 06-3583

about his desire to withdraw his plea. Therefore, we are
unable to determine for purposes of United States v. Knox,
287 F.3d 667, 670-71 (7th Cir. 2002), whether Mr. Torres
appreciates and is willing to accept the associated risks of
making such an argument.
  Counsel is ordered to provide this court with a statement
assuring us that he has consulted with Mr. Torres as to
whether Mr. Torres wishes to withdraw his guilty plea. If
counsel has not consulted with Mr. Torres, he should do so
and inform the court of Mr. Torres’ decision. Counsel’s
statement is due within 20 days of the date of this opinion.


A true Copy:
       Teste:

                       _______________________________
                       Clerk of the United States Court of
                        Appeals for the Seventh Circuit




                   USCA-02-C-0072—3-29-07